UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-53804 BLUEWAVE GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-1679683 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2881 E. Oakland Park Blvd., Suite 407 Ft. Lauderdale, Florida (Address of principal executive offices) (Zip Code) (954) 459-8229 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Nox At December 17, 2010, there were 97,740,000 shares of the registrant’s Common Stock outstanding, par value $0.001 per share. BLUEWAVE GROUP, INC. Index PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 4 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Discussion About Market Risk 12 Item 4T. Controls and Procedures 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2Unregistered Sales of Equity Securites and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Submission of Matters to a Vote of Security Holders 14 Item 5.Other Information 14 Item 6. Exhibits 15 2 FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements and information that are based on assumptions made by management and on information currently available.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” and similar expressions, as they relate to our company or its management, are intended to identify forward-looking statements.These statements reflect management’s current view of the company concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others the following:changes in federal, state or municipal laws governing the distribution and performance of financial services; a general economic downturn; our startup phase of operations; reliance on third party processors and product suppliers; the inability to locate suitable acquisition targets; and other risks and uncertainties.Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. Unless otherwise provided in this report, references to “we”, “us”, “our” and “Company” refer to Bluewave Group,Inc. 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements BLUEWAVE GROUP, INC. f/k/a Cape Cod Aquaculture (A Development Stage Enterprise) CONDENSED BALANCE SHEETS October 31, 2010 April 30, 2010 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid Expenses - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Accrued interest Notes payable - related party Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock - $.001 par value; 25,000,000 shares authorized; none issued and outstanding. - - Common stock, $001 par value, 475,000,000 authorized; 97,740,000 and 97,740,000 shares issued and outstanding, respectively. Additional paid-in capital ) ) Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 4 BLUEWAVE GROUP, INC. f/k/a Cape Cod Aquaculture (A Development Stage Enterprise) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the SixMonths Ended October 31, 2010 For the Six Months Ended October 31, 2009 For the Three Months Ended October 31, 2010 For the Three Months Ended October 31, 2009 For the Period January30, 2008 (Inception) to October 31, 2010 Revenues $
